Title: From Thomas Jefferson to Meriwether Lewis, 24 August 1808
From: Jefferson, Thomas
To: Lewis, Meriwether


                  
                     Dear Sir 
                     
                     Monticello Aug. 24. 08.
                  
                  My letter of Aug. 21. being gone to the post office, I write this as a supplement which will be in time to go by the same post. Isham Lewis arrived here last night and tells me he was with you at St. Louis about the 2d. week in July, and consequently after your letter of the 1st. of that month, that 4. Iowas had been delivered up to you as guilty of the murder which had been charged to the Sacs & Foxes, and that you supposed three of them would be hung. it is this latter matter which induces me to write again. as there was but one white murdered by them, I should be averse to the execution of more than one of them, selecting the most guilty & worst character. nothing but extreme criminality should induce the execution of a second, & nothing beyond that. besides their idea that justice allows only man for man, that all beyond that is new aggression, which must be expiated by a new sacrifice of an equivalent number of our people, it is our great object to impress them with a firm persuasion that all our dispositions towards them are fatherly; that if we take man for man, it is not from a thirst for blood or revenge, but as the smallest measure necessary to correct the evil, and that tho’ all concerned are guilty, & have forfieted their lives by our usages, we do not wish to spill their blood as long as there can be a hope of their future good conduct. we may make a merit of restoring the others to their friends & their nation, and furnish a motive for obtaining a sincere attachment. there is the more reason for this moderation, as we know we cannot punish any murder which shall be committed by us on them. even if the murderer can be taken, our juries have never yet convicted the murderer of an Indian. Should these Indians be convicted, I would wish you to deliver up to their friends at once those whom you select for pardon, and not to detain them in confinement until a pardon can be actually sent you. that shall be forwarded to you as soon as you shall send me a copy of the judgment on which it shall be founded.
                  I am uneasy hearing nothing from you about the Mandan chief, nor the measures for restoring him to his country. that is an object which presses on our justice & our honour and farther than that I suppose a severe punishment of the Ricaras indispensable, taking for it our own time & convenience. my letter from Washington asked your opinions on this subject. I repeat my salutations of affection & respect.
                  
                     Th: Jefferson 
                     
                  
               